Citation Nr: 1216714	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a disability characterized by sinus bradycardia.

4.  Entitlement to service connection for a disability characterized by leukocytosis.

5.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1975.  While the Veteran may have spent some additional unspecified amount of time in the Marine Corps, additional service could not be verified.  The Veteran also was a member of the Army Reserve but no active duty for training or inactive duty for training could be verified.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Honolulu, Hawaii.  It was remanded for additional development in October 2010.  That development having been completed and the Board's remand instructions having been substantially complied with, it was returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran was not shown to have a back disorder that was caused or made worse by a disease or injury in service.  Degenerative changes were first shown years after service.

2.  The Veteran was not shown to have a psychiatric disorder that was caused or made worse by a disease or injury in service.

3.  The Veteran was not shown to have a disability characterized by sinus bradycardia.

4.  The Veteran was not shown to have a disability characterized by leukocytosis.

5.  The Veteran was not shown to have continuing bronchitis or any other breathing problem that was caused or made worse by his service or his service connected gastritis.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A disability characterized by sinus bradycardia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A disability characterized by leukocytosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Chronic bronchitis was not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

With regard for his claim involving his back, the Veteran was sent a letter in October 2004 which explained his and VA's respective obligations to obtain evidence in support of his claim, and explained what the evidence needed to show in order to establish service connection for a claimed disability.  With respect to his other claims, the Veteran was sent a letter in May 2007 which provided this information, and which also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  These letters were sent prior to the respective decisions which are appealed herein.  The claims were most recently readjudicated in a December 2011 supplemental statement of the case (SSOC).

In addition to its duties to provide various notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and Social Security Administration (SSA) disability records.  The Veteran was also afforded appropriate VA examinations.  

Service connection

The Veteran contends that he has a low back disorder, a psychiatric disorder, chronic bronchitis, and disorders characterized by sinus bradycardia and leukocytosis, as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A.  Low Back  Disorder

The Veteran's service treatment records do not show complaints or treatment related to the low back.  The Veteran checked "no" to "recurrent back pain" on a May 1975 "Report of Medical History" that was prepared in connection with his separation examination.

A March 1976 document entitled "Medical Board Report," which was written by a Navy doctor, and which indicated that the Veteran was a Marine, noted that the Veteran reported that he was in an accident reportedly in 1974, while he was in the Army, approximately 1 week prior to his separation.  He was discharged because his enlistment was up and no medical board was done.  The Veteran reported that since that time he had intermittent low back pain which was exacerbated by prolonged standing and heavy physical activity.  He told his recruiter about his back problem but his didn't mention it at AFEES.  He did not receive an AFEES physical examination because they used his Army discharge examination.  He presented to medical care during processing with the chief complaint of pain exacerbated by prolonged standing and physical activity.  He was seen several more times on sick call for the same problem and it was ultimately the opinion of the examining physician that he should be separated from naval service.  Physical examination of the back revealed full active range of motion, with no muscle spasm noted.  There was pain to palpation over the lower lumbar area.  X-rays of the low back revealed spondylolysis.  It was the opinion of the medical board that the Veteran did not meet the minimum standards for entry or induction and he should be discharged. 

In July 1976 the Veteran claimed that while he was in service he was driving a truck down a steep grade and lost control of the truck and ran into a dirt bank.  He reported it happened in 1974.  There is no record of this accident in the service treatment records and there is no line of duty determination regarding an in service truck accident.  In 1988 the Veteran submitted another written statement in which he again asserted that he was in a truck accident in service.  He indicated only that it happened in the winter months, and did not report a year.

At the Veteran's initial visit to the Honolulu VA Medical Center in January 2005, he complained of back pain.  The Veteran reported that he was in a car accident in service in 1975 when he lost control of the van he was driving because he had a bout of abdominal pain.  The Veteran reported that he was in another vehicle accident in 1986 after he blacked out while driving.  After this incident, he was hospitalized and had multiple orthopedic surgeries.  

The Veteran was afforded a VA general medical examination in May 2005 in conjunction with a pension claim.  At that time, the Veteran reported that he worked in construction after service but stopped working in 1986 because of disabilities from a motor vehicle accident that he was in.  He reported that he had low back pain after the accident, in addition to several other injuries.  The examiner opined that the Veteran had back pain due to spasm and overuse.  It was not related to service because it started after the 1986 motor vehicle accident.  

A written statement from the Veteran's brother law received in July 2005 indicated that he believed that the Veteran was separated from service early due to injuries and returned to American Samoa to obtain traditional medical treatment for this.  The Veteran seemed to be in constant pain.  The Veteran eventually stopped working due to his injuries.

A written statement from the Veteran's wife dated in July 2005 indicated that she married the Veteran prior to his military service.  Before service he was healthy but in service she noticed drastic changes in his health after he was somehow injured.  He complained about back pain.  After service he had to stop working due to back and stomach pain.

A statement from the Veteran's daughter received in July 2005 indicated that the Veteran was in constant physical pain after his discharge from the military.  He had to sleep on a hard surface due to his back.  The Veteran was unable to hold a job for long due to his injuries from military service.

The Veteran continued to be seen at the VA Medical Center for back pain, and he reiterated his story about the accident.  It was thought that he had chronic back strain.  In December 2006 this was exacerbated by a fall in the shower.  In June 2007 it was noted that the Veteran stopped working in 1986 due to an on the job motor vehicle accident which caused internal bleeding and required several surgeries.

The Veteran testified at a hearing that was held in July 2010.  He testified that he first hurt his back when he fell in training.  Then he hurt his back again in a vehicle accident in service. He was treated for it in service but there was no record of this.  He currently experiences back pain.

SSA records show that the Veteran applied for benefits in 1988.  He sustained two back injuries in 1983 and 1985 and he went back to work after each of these injuries.  He sustained a third injury in 1987 after which he developed severe back pain.  Lumbar spine x-rays showed grade I spondylolisthesis at L5-S1 and mild degenerative changes of the lumbar spine and the right sacroiliac joint.  The Veteran again returned to work until he was in an automobile accident in April 1988 in which he sustained multiple traumas.  SSA records also show that the Veteran reported that his back pain started after he was injured lifting a heavy object and that he stopped working in 1986 due to a back fracture.   At an interview, the Veteran reported back pain since the 1990s when he hurt his back lifting a heavy object.  At another time he reported back pain since the 1980s when he was injured lifting something heavy.  A worker's compensation record in the SSA file indicates that in December 1988 the Veteran injured his back while lifting a lot of heavy rocks.  He had numerous prior injuries.  This record indicated that the Veteran had congenital spondylolisthesis which was aggravated by the December 1988 lifting accident.  Another worker's compensation document from March 1989 indicated that the Veteran hurt his back about two years earlier lifting a fire hydrant.  He injured his back again in December 1988 lifting heavy rocks. His problem was not due to this one injury but extended back to at least the early 1980s when the Veteran was in Samoa.  Surgery had already been proposed in 1983.  An April 1989 worker's compensation record indicated that private treatment records were reviewed which showed that the Veteran first injured his back in June 1982 at which time he fractured his back.  The Veteran was in an automobile accident and sustained multiple traumas in April 1988.

The Veteran's spine was examined by VA in December 2010.  The Veteran reported that his low back condition started in service after a vehicle accident in Germany in 1974 and he was seen at a dispensary and released.  The examiner reported that in 1976 the Veteran apparently attempted to enter the Marine Corps but was released administratively in March 1976 due to chronic back complaints.  Although there is a reference to spondylolysis on this form the examiner opined there is no mention of the pertinent x-ray report and this term can only come from an x-ray.  It was noted that the Veteran's back physical exam was normal at that time.  It was noted that spondylolysis was not currently shown on X-rays.

A review of the Veteran's medical records indicated that he had a very serious motor vehicle accident in 1988 with multiple fractures and a three day coma after which he became fully disabled and started collecting Social Security.  

After examining the Veteran, including x-rays which did not show spondylolysis, the examiner opined that the Veteran's current back disorder is not related to the spondylolysis mentioned on the Marine Corps form.  Therefore chronic or continuing spondylolysis is not shown and cannot be service connected.  Also there is no evidence of this condition on his current x-ray report.  His back condition was not aggravated by service in the Marines because he was administratively discharged before he had any significant service.  

The evidence does not show that the Veteran's current back complaints are related to his military service.  While the Veteran may have been involved in a vehicle accident in the Army before his discharge, that is not the cause of his current back complaints.  It is significant that he has dated his accident to 1974.  He had a separation physical subsequent to that showing no pertinent complaints or findings and the back was normal on evaluation.  The Veteran injured his back numerous times after service, including multiple lifting injuries and a serious motor vehicle accident.  In worker's compensation records, the Veteran dated his back problems to various points in the 1980s with no mention of the in-service vehicle accident.  To the extent that the Veteran injured his back in service, his post-service reports in connection with his Worker's Compensation and Social Security applications indicate that he recovered from this injury and reinjured his back again multiple times performing various tasks in the 1980s, and then was in a serious motor vehicle accident which was the cause of his being disabled from working, not his injuries from the military.

Thus, the preponderance of the evidence weighs against the claim.  We have reviewed the statements, offered years post-service, of the family members.  They are based on memory, do not square with the contemporaneous evidence on file, and are not deemed credible in the light of the rest of the record.  Moreover, none are shown competent to make a medical diagnosis or nexus opinion of any disorder that the Veteran may have.  Any arthritis was first shown years post-service.  As such, this claim is denied.

B.  Psychiatric Disorder

The Veteran's service treatment records do not show a diagnosis or treatment of any sort of mental disorder, except for a May 1974 report indicating that the Veteran had left upper abdominal pain that had probable psychosomatic origin.  However, VA already determined that the Veteran's abdominal problems in service represented the onset of his service connected gastritis and not any type of psychosomatic condition.

The Veteran denied "nervous trouble of any sort" on a May 1975 Report of Medical History that was prepared in connection with his separation examination.  The clinical evaluation was normal.

VA treatment records indicate a diagnosis of depression not otherwise specified (NOS) and treatment since 2006.  The Veteran had problems with anger and depressive symptoms which were difficult to assess given the Veteran's somnolence as a result of his sleep apnea. 

At his July 2010 hearing the Veteran testified that he had no mental problems before service, but after service he had a lot of anger problems and abused his spouse.  He wakes up sometimes at night because he was told to kill in the service. He testified that he did see a doctor in service for psychiatric problems.

The Veteran was afforded a VA psychiatric examination in January 2011.  The Veteran reported a history of violence and symptoms including anger outbursts, nightmares, depressed mood, anhedonia, difficulty concentrating, and low energy. The Veteran reported that he had nightmares about military training which started after service.  He claimed that he had symptoms "just like PTSD" because of military exercises that occurred for three months of every year.  At the time he liked the exercises and was not scared and the nightmares started after he left the service. 

The examiner requested neuropsychological testing of the Veteran in order to complete the assessment.  The examiner suspected that the Veteran did not give full effort on cognitive testing and might have been exaggerating his symptoms.  A psychologist resultantly conducted an interview and testing of the Veteran.  Test results were either invalid or indicated that the Veteran was exaggerating his symptoms.  The psychologist diagnosed malingering.  After neuropsychological testing was completed, the VA psychiatrist who examined the Veteran diagnosed no psychiatric disorder.  The Veteran's complaints fell into one of three categories:   PTSD symptoms, depressive symptoms, and cognitive symptoms.  The depressive symptoms did not meet the DSM-IV criteria from major depression.  Regarding PTSD, the Veteran's claimed stressor (military exercises) did not meet Criterion A.  Regarding cognitive impairment, the examiner suspected that the Veteran was not putting in any effort and was purposely telling him the wrong answer and the neuropsychological testing confirmed this.  Symptoms were probably exaggerated for secondary gain.  No diagnosis could be made.  

The evidence does not show that the Veteran has a psychiatric disorder that is related to his military service.  While VA treatment records show a diagnosis of depression NOS, there is no competent evidence linking this to the Veteran's service and there was no treatment in service for a psychiatric disorder.  Moreover, the Veteran was comprehensively assessed by a VA psychiatrist and VA psychologist in conjunction with this claim and their assessment, after both interviewing the Veteran and performing objective testing, was that the Veteran was malingering and no psychiatric diagnosis could be made.  This is more probative than the diagnosis of depression in the VA treatment records because it was made after a complete assessment of the Veteran involving both interviews, behavioral observations, and psychological testing.  Absent a current diagnosis or any relationship between a psychiatric disorder and military service, there is no basis for service connection for a psychiatric disorder.  


C.  Chronic bronchitis

The Veteran's service treatment records show that he had a few episodes of upper respiratory infections, cough, and bronchitis in service.  The Veteran denied shortness of breath or chronic cough on a May 1975 "Report of Medical History" that was prepared in connection with his separation examination.  No pertinent findings were reported.

At a general medical examination in May 2005 the Veteran reported difficulty breathing.  The examiner opined that this was at least as likely as not due to his gastroesophogeal reflux disease (GERD) due to overeating or overexertion.  There was no documented difficulty breathing in service and the examiner opined that this condition was not service related. 

VA treatment records show that the Veteran reported he is short of breath when he eats a lot. He also has sleep apnea.

At the July 2010 hearing the Veteran testified that he had breathing problems since he was stationed in Germany. It was hard to breath and he had a cough. 

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran's history included long term tobacco use.  There was no evidence of the condition in his service treatment records during active duty.  There was no recent treatment.  Upon examination, the chest was clear to auscultation bilaterally and there were no wheezes, rales, or rhonci.  There was no current respiratory condition.  The examiner opined that the Veteran did not currently have a respiratory disorder.

The evidence does not show that the Veteran has chronic bronchitis or any other respiratory disorder.  While his VA treatment records indicate that he is diagnosed with sleep apnea, there is absolutely no competent evidence linking sleep apnea to service.  Absent a current finding of chronic bronchitis, there is no basis for service connection for this claimed disability.  

D.  Sinus Bradycardia

The Veteran's service treatment records indicate that he had an episode of sinus bradycardia in April 1974.  

VA treatment records do not show sinus bradycardia.

The Veteran was afforded a VA examination in January 2011.  His heart rate at that time was 79 beats per minute.  The examiner explained that sinus bradycardia means a heart rate less than 50 beats per minute.  The examiner opined that the Veteran does not have sinus bradycardia.

Absent a current diagnosis of sinus bradycardia, there is no basis for service connection for this disorder.  

E.  Leukocytosis 

The Veteran's service treatment records indicate that in December 1974 the Veteran was in a fight and had leukocytosis.  

VA treatment records do not show leukocytosis.

The examiner noted that the complete blood count showed a normal white blood cell count of 9,500.  Leukocytosis means a white blood cell count greater than 10,800.  The examiner opined that the Veteran does not have leukocytosis.  He was reported to have had the abnormal laboratory finding during an acute infection in service.  The lab abnormality had resolved.  It is noted that this is not a disability, but a laboratory finding, and that no chronic disability causing the disorder causing the underlying lab finding has been identified.  As such, there is nothing to service connect.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a disability characterized by sinus bradycardia is denied.

Service connection for a disability characterized by leukocytosis is denied.

Service connection for chronic bronchitis is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


